Citation Nr: 1511645	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  09-13 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran.


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1941 to May 1963. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  See also July 2007 Rating Decision.

The Virtual VA paperless claims processing system contains additional documents pertinent to the appeal.


FINDINGS OF FACT

1. The claimant was married to the Veteran, but was not cohabitating with him at the time of his death in July 2006.

2. According the claimant the benefit of the doubt, the Veteran and the claimant separated for reasons that were not the claimant's fault-she did not desert the Veteran and the couple's separation was not due to her misconduct or communication of a definite intent to end the marriage; rather, and the Veteran's behavior made cohabitation essentially impossible.


CONCLUSION OF LAW

The claimant qualifies as the Veteran's surviving spouse for purposes of VA benefits.  38 U.S.C.A. §§ 101, 103, 1310, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.53, 3.312 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Because the claim of entitlement to benefits for service-connected cause of death is granted, any error related to the VCAA is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Dependency Indemnity and Compensation (DIC) benefits may be paid to a veteran's surviving spouse when a veteran dies of a service-connected disability.  38 U.S.C.A. § 1310 (West 2014).  The RO granted service connection for cause of death in March 2007.

VA regulations define "spouse" as a person whose marriage to the Veteran is "valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 U.S.C.A. § 103(c); 38 C.F.R. §§ 3.1(j), 3.50(a).

VA regulations define "surviving spouse" as a person: 1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; 2) who was the spouse of a Veteran at the time of his or her death; (3) who lived with the Veteran continuously from the date of marriage to the date of his or her death (i.e., continuous cohabitation); and 4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person and held him or herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The "continuous cohabitation" requirement is met when the evidence shows that any separation was due to the misconduct of or procured by the Veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).  The question of "fault" is determined based on the conduct at the time of the separation.  See Gregory v. Brown, 5 Vet. App. 108 (1993).  Temporary separations, including those caused by the surviving spouse, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a). 

Continuity of cohabitation is also not broken if separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran.  38 C.F.R. § 3.53(b).  See Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007) (holding that separation by mutual consent generally does not constitute desertion by a potential surviving spouse such that a claimant is exempted from the continuous cohabitation requirement under 38 C.F.R. § 3.53 (b)).

In the absence of contradictory information, a statement by the surviving spouse as to the reason(s) for the separation is sufficient to satisfy the requirements of 38 C.F.R. § 3.53.  Id.

State laws do not control VA determinations of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues relevant to the application of 38 C.F.R. § 3.53.

Giving the claimant the benefit of the doubt, her statements as to why she separated from the Veteran satisfy the "continuous cohabitation" requirement and, subsequently, establish the claimant as the Veteran's surviving spouse for purposes of DIC benefits.

The claimant divorced her first husband (E.U.P.) and gained custody of their two children.  See August 1959 and September 1960 Court Documents; see also April 2009 Substantive Appeal.  She married the Veteran on April [redacted], 1960 and lived with him at Camp Le Jeune, North Carolina until he separated from service in May 1963.  See State of West Virginia Marriage License; September 2006 Email Correspondence; and April 2009 Substantive Appeal.  The couple then moved to Orange, California and lived together in Orange until 1996 when the claimant "left Mr. [redacted] due to extreme family problems."  See September 2006 Email Correspondence; April 2009 Substantive Appeal; and January 1971, July 1974, October 1987 Private Medical Records (noting the Veteran was married to the claimant and received medical treatment in Orange, California).

The claimant and the Veteran continuously lived apart after they separated in 1996.  Shortly after the separation, the claimant moved to Scottsdale, Arizona to live with her daughter.  July 2007 Statement.  In July 1997, she returned to live in her native Germany.  Id; see also April 2001 PMRs (noting that the Veteran is separated from his wife and that his wife lives in Germany).  In 2002, the Veteran moved from Orange, California to Scottsdale, Arizona.  Id.  He died in Scottsdale on July [redacted], 2006 due to service-related causes.  See July 2006 Death Certificate; March 2007 Rating Decision.  The claimant did not live with the Veteran at the time of his death.  See July 2006 DIC Application.  

The Veteran's death certificate documents that the Veteran was married at the time of his death and refers to the claimant by her maiden name, "[redacted] [redacted]."
In July 2006, the claimant submitted a VA Form 21-4138, which she signed using her married name, "[redacted]."  The claimant identified herself by her married name on her July 2006 DIC application.  In the application, she stated that she had not lived continuously with the Veteran from the date of their marriage and cited marital differences in 2002 as the cause of the separation.  See also Application for Burial Benefits (identifying herself as "[redacted] [redacted]"); April 2009 Substantive Appeal (insisting that the claimant has "always been known as [redacted]-not [redacted]").

In September 2006, the claimant explained that she did not receive financial help from the Veteran and that neither the Veteran nor the claimant took "legal steps" to dissolve their marriage.  She stated that she remained married to the Veteran at the time of his death in July 2006.

A March 2007 letter from the Defense Finance and Accounting Service, which is addressed to the claimant's daughter (S.W.) and sent to the attention of the claimant, suggests that the claimant is the beneficiary of the Veteran's Survivor Benefit Plan (SBP).

Given the granting of the benefit, the Board will not review the facts in depth. However, the record clearly demonstrates that the Veteran engaged in a pattern of significant family abuse and admitted to doing so without apparent plan to alter his behavior. A July 2007 Statement signed by the claimant's daughter and a family friend, reported that the claimant and the Veteran verbally agreed to separate in March 1996 due to family problems and not to live together again "due to the circumstances that caused the separation."  See also April 2009 Substantive Appeal.  The claimant and the Veteran also agreed that she would not receive any financial compensation except that she was to remain on the Veteran's medical insurance.

In her September 2007 notice of disagreement (NOD), the claimant confirmed that she separated from the Veteran in the early 1990s after the abuse was reported and that the Veteran "freely admitted" to the abuse.  She stated that she and the Veteran verbally agreed on the terms of separation and that they "were too old to go through a divorce," and that legal counsel and advised them that a verbal agreement was sufficient.  The claimant also stated that she moved from California to Arizona and then to Germany and described the latter move as "a temporary arrangement" that she undertook to care for an elderly aunt.

The claimant asserted that she could not continue to live in the same house as the Veteran after she learned of the abuse and that memories of the abuse continue to be traumatizing.  September 2007 NOD.  In April 2009, the claimant reported that the Veteran "bragged" about abuse that extended to family and to the children of strangers.  See Substantive Appeal She also reported that the Veteran "never showed any shame or emotions" regarding his actions and insisted that his actions were "the right thing."  Id.

The evidence establishes that the claimant married the Veteran in April 1960, remained married to the Veteran at the time of his death, and separated from the Veteran due to his misconduct.  See 38 C.F.R. § 3.53(b) (stating that a statement by the surviving spouse as to the reason(s) for the separation is sufficient to satisfy the continuous cohabitation requirement).  Because the claimant was not at fault for the separation the fact that she and the Veteran separated prior to his death does not break continuity of cohabitation.  Thus, the claimant is properly identified as the Veteran's surviving spouse.

The benefit-of-the-doubt rule applies and the claimant qualifies as the Veteran's surviving spouse for purposes of entitlement to death benefits.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55.







ORDER

Entitlement to recognition as the surviving spouse of the Veteran is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


